


Exhibit 10.17

 

BOINGO WIRELESS, INC.
10960 WILSHIRE BLVD., SUITE 800
LOS ANGELES, CA 90024

 

January 30, 2013

 

Derek Peterson

10960 Wilshire Blvd., Suite 800

Los Angeles, CA 90024

 

Dear Derek:

 

Boingo Wireless, Inc. (the “Company”) is pleased to offer you continuing
employment on the following terms, effective as of January 30, 2013 (the
“Effective Date”).

 

1.                                      Position.  Your title and position with
the Company will be Senior Vice President of Engineering, and you will report
directly to the Chief Executive Officer.  This is a full-time position and your
place of employment will be our headquarters in Los Angeles.  While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.  By signing this Agreement, you confirm
to the Company that you have no contractual commitments or other legal
obligations that would prohibit you from performing your duties for the Company.

 

2.                                      Cash Compensation.  Beginning on the
Effective Date, your annual base salary will be $230,000 per year, payable in
accordance with the Company’s standard payroll schedule.  This salary will be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time. In addition, you will continue to be eligible to be
considered for a cash-incentive bonus for each fiscal year of the Company.  The
bonus (if any) will be awarded based on objective or subjective criteria
established and approved by the Compensation Committee of the Board.  Your
target bonus will be equal to 55% of your annual base salary, measured as of the
last day of each fiscal year.  Any bonus for a fiscal year will be paid within
2½ months after the close of that fiscal year, but only if you are still
employed by the Company at the time of payment.  The determinations of the
Compensation Committee with respect to your bonus will be final and binding.

 

3.                                      Employee Benefits.  As a regular
employee of the Company, you will be eligible to participate in the Company’s
standard employee benefits programs, as such are in effect from time to time. 
In addition, you will be entitled to paid vacation in accordance with the
Company’s vacation policy, as in effect from time to time.

 

--------------------------------------------------------------------------------


 

4.                                      Payments Upon Termination.  If your
employment with the Company terminates other than as set forth in Section 5
below, then (a) all vesting will cease immediately with respect to your
then-outstanding Equity Awards and (b) the only amounts payable to you by the
Company will be (i) any unpaid base salary due for periods prior to the date of
termination of your employment and (ii) any accrued but unused vacation through
such termination date.  Such payments, if any, will be made promptly upon
termination and within the period of time mandated by law.

 

5.                                      Severance Benefits.

 

(a)                                 General.  If you are subject to an
Involuntary Termination, then you will be entitled to the benefits described in
this Section 5.  However, you will not be entitled to any of the benefits
described in this Section 5 unless you have (i) returned all Company property in
your possession, (ii) resigned as a member of the Board and of the boards of
directors of all of the Company’s subsidiaries, to the extent applicable, and
(iii) executed a general release of all claims that you may have against the
Company or persons affiliated with the Company, substantially in the form
attached hereto as Exhibit A (the “Release”).  You must execute and return the
release on or before the date specified by the Company in the Release (the
“Release Deadline”).  The Release Deadline will in no event be later than fifty
(50) days after your Separation.  If you fail to return the Release on or before
the Release Deadline, or if you revoke the Release, then you will not be
entitled to the benefits described in this Section 5.

 

Notwithstanding the foregoing, the Company may immediately discontinue all
benefits or revoke any vesting acceleration described in this Section 5 (in
addition to pursuing all other legal and equitable remedies) if you breach the
Employee Inventions and Confidentiality Agreement or the Mutual Agreement to
Arbitrate Claims between you and the Company that you previously signed
(collectively, the “Confidentiality Agreement”), a copy of which is attached
hereto as Exhibit B, the terms of Section 7 below or any other material
agreement with the Company that by its terms continues in force following your
Separation.

 

(b)                                 Termination Not in Connection With Change in
Control.  Subject to the requirements set forth in Section 5(a) above, if you
experience an Involuntary Termination either prior to a Change in Control or
more than twelve (12) months after a Change in Control, then you will be
entitled to the following:

 

(i)                                     Salary Continuation.  The Company will
continue to pay your base salary for a period beginning on the day after your
Separation and ending on the date nine (9) months after your Separation. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures.  Subject to
the Company’s having first received an effective Release pursuant to
Section 5(a) above, the salary continuation payments will commence within sixty
(60) days after your Separation and, once they commence, will include any unpaid
amounts accrued from the date of your Separation.  However, if the sixty
(60)-day period described in the preceding sentence spans two calendar years,
then the payments will in any event begin in the second calendar year.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Additional Payment in Lieu of Health
Benefit.  The Company will pay you a lump sum amount equal to the product of
(A) nine (9) and (B) the monthly amount the Company was paying on behalf of you
and your eligible dependents pursuant to the Company’s health insurance plans in
which you or your dependents were participants as of the day of your
Separation.  Subject to the Company’s having first received an effective Release
pursuant to Section 5(a) above, such payment will be made within sixty (60) days
after your Separation; however, if such sixty (60)-day period spans two calendar
years, then the payment will be made in the second calendar year.

 

(iii)                               Equity Acceleration.  You will receive nine
(9) months of vesting credit under your then-outstanding Equity Awards;
provided, however, that in the event acceleration of the settlement or
distribution date of an award would result in additional taxes and penalties
under Section 409A of the Code, then the vesting of such award shall accelerate
but settlement or distribution of award shares (or cash, if applicable) shall
occur on the date(s) specified in the agreement governing the award.

 

(c)                                  Termination in Connection With Change in
Control.  Subject to the requirements set forth in Section 5(a) above, if you
experience an Involuntary Termination within twelve (12) months following a
Change in Control, then you will be entitled to the following:

 

(i)                                     Salary Continuation.  The Company will
continue to pay your base salary for a period beginning on the day after your
Separation and ending on the date twelve (12) months after your Separation. Your
base salary will be paid at the rate in effect at the time of your Separation
and in accordance with the Company’s standard payroll procedures.  Subject to
the Company’s having first received an effective Release pursuant to
Section 5(a) above, the salary continuation payments will commence within sixty
(60) days after your Separation and, once they commence, will include any unpaid
amounts accrued from the date of your Separation.  However, if the sixty
(60)-day period described in the preceding sentence spans two calendar years,
then the payments will in any event begin in the second calendar year.

 

(ii)                                  Target Bonus.  The Company will pay you a
lump sum equal to your annual target bonus in the year of your Separation. 
Subject to the Company’s having first received an effective Release pursuant to
Section 5(a) above, such payment will be made within sixty (60) days after your
Separation; however, if such sixty (60)-day period spans two calendar years,
then the payment will be made in the second calendar year.

 

(iii)                               Additional Payment in Lieu of Health
Benefit.  The Company will pay you a lump sum amount equal to the product of
(A) twelve (12) and (B) the monthly amount the Company was paying on behalf of
you and your eligible dependents pursuant to the Company’s health insurance
plans in which you or your dependents were participants as of the day of your
Separation.  Subject to the Company’s having first received an effective Release
pursuant to Section 5(a) above, such payment will be made

 

3

--------------------------------------------------------------------------------


 

within sixty (60) days after your Separation; however, if such sixty (60)-day
period spans two calendar years, then the payment will be made in the second
calendar year.

 

(iv)                              Equity Acceleration.  You will receive full
vesting credit under your then-outstanding Equity Awards; provided, however,
that in the event acceleration of the settlement or distribution date of an
award would result in additional taxes and penalties under Section 409A of the
Code, then the vesting of such award shall accelerate but settlement or
distribution of award shares (or cash, if applicable) shall occur on the
date(s) specified in the agreement governing the award.

 

6.                                      Limitation on Payments.

 

(a)                                 Scope of Limitation.  This Section 6 will
apply only if the accounting firm serving as the Company’s independent public
accountants immediately prior to a Change in Control (the “Accounting Firm”)
determines that the after-tax value of all Payments (as defined below) to you
under Section 5 of this Agreement, taking into account the effect of all
federal, state and local income taxes, employment taxes and excise taxes
applicable to you (including the excise tax under Section 4999 of the Code),
will be greater after the application of this Section 6 than it was before the
application of this Section 6.  If this Section 6 applies, it will supersede any
contrary provision of this Agreement.  For purposes of this Section 6, the term
“Company” will also include affiliated corporations to the extent determined by
the Accounting Firm in accordance with Section 280G(d)(5) of the Code.

 

(b)                                 Basic Rule.  In the event that the
Accounting Firm determines that any payment or transfer by the Company to or for
your benefit (a “Payment”) would be nondeductible by the Company for federal
income tax purposes because of the provisions concerning “excess parachute
payments” in Section 280G of the Code and pursuant to the regulations
thereunder, then provided that Subsection (a) results in applicable of this
Section 6, the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount.  For purposes of this Section 6, the “Reduced
Amount” will be the amount, expressed as a present value, which maximizes the
aggregate present value of the Payments without causing any Payment to be
nondeductible by the Company because of Section 280G of the Code.

 

(c)                                  Reduction of Payments.  If the Accounting
Firm determines that any Payment would be nondeductible by the Company because
of Section 280G of the Code, and if none of the Payments is subject to
Section 409A of the Code, then the reduction will occur in the manner you elect
in writing prior to the date of payment; provided, however, that if the manner
elected by you pursuant to this sentence could in the opinion of the Company
result in any of the Payments becoming subject to Section 409A of the Code, then
the following sentence will instead apply.  If any Payment is subject to
Section 409A of the Code, or if you fail to elect an order under the preceding
sentence, then the reduction will occur in the following order: (i) cancellation
of acceleration of vesting of any Equity Awards for which the exercise price (if
any) exceeds the then-fair market value of the underlying Stock; (ii) reduction
of cash payments (with such reduction being applied to the payments in the
reverse order in which they would otherwise be made (that is, later payments
will be reduced before earlier payments)); and (iii) cancellation of
acceleration of vesting of Equity Awards not covered under (i) above; provided,
however, that

 

4

--------------------------------------------------------------------------------


 

in the event that acceleration of vesting of Equity Awards is to be cancelled,
such acceleration of vesting will be cancelled in the reverse order of the date
of grant of such Equity Awards (that is, later Equity Awards will be canceled
before earlier Equity Awards).

 

(d)                                 Fees of Accounting Firm and Required Data. 
The Company will pay all fees, expenses and other costs associated with
retaining the Accounting Firm for the purposes described in this Section 6.  You
and the Company will provide to the Accounting Firm all data in the Company’s
possession or under its control that the Accounting Firm reasonably requires for
the purposes described in this Section 6.

 

7.                                      Further Obligations to the Company.

 

(a)                                 General.  You acknowledge your obligations
under, and agree to comply with, all applicable laws and all Company policies in
effect at all times and from time to time during your employment with the
Company.  You further acknowledge and agree that such applicable laws or
policies may relate to the general terms of your employment with the Company or
to a specific component of your compensation. By way of example, such applicable
laws or policies may include any Company recoupment or clawback policy, insider
trading policy or code(s) of conduct or other policies adopted under, pursuant
to or in light of, or requirements imposed by, the Sarbanes-Oxley Act of 2002 or
the Dodd-Frank Wall Street Reform and Consumer Protection Act.

 

(b)                                 Confidential Information.  You agree to
execute such additional documents as may be necessary to protect the Company’s
confidential and proprietary information, which such documents will supplement
the Confidentiality Agreement (which such agreement will continue in full force
and effect).

 

8.                                      Employment Relationship.  Employment
with the Company is for no specific period of time.  Your employment with the
Company remains “at will,” meaning that either you or the Company may terminate
your employment at any time and for any reason, with or without cause.  Any
contrary representations that may have been made to you are superseded by this
Agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company
(other than you).

 

9.                                      Tax Matters.

 

(a)                                 General.  All forms of compensation referred
to in this Agreement are subject to reduction to reflect applicable withholding
and payroll taxes and other deductions required by law. You are encouraged to
obtain your own tax advice regarding your compensation from the Company.  You
agree that the Company does not have a duty to design its compensation policies
in a manner that minimizes your tax liabilities, and you will not make any claim
against the Company or its Board related to tax liabilities arising from your
compensation.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Section 409A.  For purposes of Section 409A
of the Code, each payment under Section 5 is hereby designated as a separate
payment for purposes of Treasury Regulation 1.409A-2(b)(2).  If the Company
determines that you are a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code at the time of your Separation, then (i) any payments under this
Agreement, to the extent that they are not exempt from Section 409A of the Code
(including by operation of the next following sentence) and otherwise subject to
the taxes imposed under Section 409A(a)(1) of the Code (a “Deferred Payment”),
will commence on the first business day following (A) the expiration of the
six-month period measured from your Separation or (B) the date of your death and
(ii) the installments that otherwise would have been paid prior to such date
will be paid in a lump sum when such payments commence.  Notwithstanding the
foregoing, any amount paid under this Agreement that either (1) satisfies the
requirements of the “short-term deferral” rule set forth in Treasury Regulation
1.409A-1(b)(4); or (2) (A) qualifies as a payment made as a result of an
involuntary separation from service pursuant to Treasury Regulation
1.409A-1(b)(9)(iii), and (B) does not exceed the Section 409A Limit will not
constitute a Deferred Payment.  The provisions of this Agreement are intended to
comply with, or be exempt from, the requirements of Section 409A of the Code so
that none of the payments and benefits to be provided under this Agreement will
be subject to the additional tax imposed under Section 409A of the Code, and any
ambiguities herein will be interpreted to so comply or be exempt. You and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions as are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to you under Section 409A of the Code. In no event will the
Company reimburse you for any taxes that may be imposed on you as result of
Section 409A of the Code.

 

10.                               Interpretation, Amendment and Enforcement. 
Upon the Effective Date, this Agreement will constitute the complete agreement
between you and the Company, contain all of the terms of your employment with
the Company and supersede and replace any prior agreements, policies,
representations or understandings (whether written, oral, implied or otherwise)
between you and the Company, including your participation in the Company’s
Severance Benefits Policy.  This Agreement may not be amended or modified,
except by an express written agreement signed by both you and a duly authorized
officer of the Company.  The terms of this Agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this Agreement or
arising out of, related to, or in any way connected with, this Agreement, your
employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by California law, excluding laws
relating to conflicts or choice of law.  You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in
California in connection with any Dispute or any claim related to any Dispute. 
By signing this Agreement, you acknowledge and agree that you will no longer be
eligible for any benefits or payments provided for in any such prior agreement,
except as otherwise expressly provided in this Agreement.

 

11.                               Successors and Assignment.

 

(a)                                 Company’s Successors.  Any successor to the
Company (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets will assume the obligations under

 

6

--------------------------------------------------------------------------------


 

this Agreement and agree expressly to perform the obligations under this
Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any such
successor to the Company, or to the Company’s business and/or assets, that
executes and delivers the assumption agreement described in this
Section 11(a) or which becomes bound by the terms of this Agreement by operation
of law.

 

(b)                                 Employee’s Successors.  The terms of this
Agreement and all of your rights hereunder will inure to the benefit of, and be
enforceable by, your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  All of
your obligations under this Agreement are personal to you and may not be
transferred or assigned by you at any time.

 

12.                               Definitions.  The following terms have the
meaning set forth below wherever they are used in this Agreement:

 

“Board” means the Company’s Board of Directors.

 

“Cause” means the occurrence of any one or more of the following: (a) your
conviction by, or entry of a plea of “guilty” or nolo contendere in, a court of
competent jurisdiction for any crime which constitutes a felony in the
jurisdiction involved, (b) your commission of an act of theft or fraud, whether
prior or subsequent to the date hereof, upon the Company, (c) your gross
negligence in the scope of your services to the Company, (d) your breach of a
material provision of any written agreement between you and the Company,
(e) your continuing failure to perform assigned duties after receiving written
notification of such failure from the Chief Executive Officer or (f) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.

 

“Change in Control” means (a) any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) becoming the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (c) the consummation of a merger or consolidation
of the Company with or into any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; or (d) individuals who are members of the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the members of
the Board over a period of twelve (12) months; provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office,

 

7

--------------------------------------------------------------------------------


 

such new member shall, for purposes of this Agreement, be considered as a member
of the Incumbent Board.

 

A transaction will not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any Equity Award
which provides for a deferral of compensation and is subject to Section 409A of
the Code, then notwithstanding anything to the contrary in this Agreement, the
transaction with respect to such Equity Award must also constitute a “change in
control event” as defined in Treasury Regulation 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Equity Awards” means (a) all shares of Stock; (b) all options and other rights
to purchase shares of Stock; (c) all stock units, performance units or phantom
shares whose value is measured by the value of shares of Stock; and (d) all
stock appreciation rights whose value is measured by increases in the value of
shares of Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Involuntary Termination” means either (a) your Termination Without Cause (other
than due to your death or Permanent Disability) or (b) your Resignation for Good
Reason.

 

“Permanent Disability” means your total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Resignation for Good Reason” means a Separation as a result of your resignation
within twelve (12) months after one of the following conditions initially has
come into existence without your express written consent:

 

i.                                          A material reduction of your duties,
authority and responsibilities, relative to your duties, authority and
responsibilities as in effect immediately prior to such reduction, or the
assignment to you of such reduced duties, authority and responsibilities;

 

ii.                                       A reduction in your base salary in
effect immediately prior to such reduction;

 

iii.                                    A material reduction in the kind or
level of employee benefits to which you were entitled immediately prior to such
reduction, with the result that your overall benefits package is materially
reduced;

 

iv.                                   A relocation to a facility or a location
more than thirty-five miles from your then-present location that increases your
one-way commute; or

 

8

--------------------------------------------------------------------------------


 

v.                                      The Company’s breach of this Agreement,
including its failure to obtain the assumption of this Agreement by any
successor (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets.

 

A Resignation for Good Reason will not be deemed to have occurred unless you
give the Company written notice of the condition within ninety (90) days after
the condition initially comes into existence and the Company fails to remedy the
condition within thirty (30) days after receiving your written notice.

 

“Section 409A Limit” means the lesser of two times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the taxable
year preceding your taxable year in which your termination of employment occurs,
as determined under, and with such adjustments as are set forth in, Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1) and any guidance issued with respect
thereto or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the year in which
your employment is terminated.

 

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

 

“Stock” means the Common Stock of the Company.

 

“Termination Without Cause” means a Separation as a result of a termination of
your employment by the Company without Cause, provided you are willing and able
to continue performing services within the meaning of Treasury Regulation
1.409A-1(n)(1).

 

* * * * *

 

9

--------------------------------------------------------------------------------


 

You may indicate your agreement with these terms and accept this offer by
signing and dating the enclosed duplicate original of this Agreement and
returning it to me.

 

 

 

Very truly yours,

 

 

 

 

 

BOINGO WIRELESS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Ihde

 

 

 

 

 

 

Title:

Vice President

 

 

 

I have read and accept this employment offer:

 

 

 

 

 

 

 

 

/s/ Derek Peterson

 

 

Signature of Derek Peterson

 

 

 

 

 

Dated:

1/30/2013

 

 

 

 

Attachment

 

Exhibit A:                                         Release

Exhibit B:                                         Confidentiality Agreement

 

10

--------------------------------------------------------------------------------
